Citation Nr: 1510632	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 31, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to June 1983.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to a TDIU and assigned a retroactive effective date of January 31, 2008.  He believes an earlier effective date is warranted for the award.

In support of this claim, the Veteran testified at a videoconference hearing in September 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

When granting the TDIU in the December 2009 rating decision at issue, the RO assigned the effective date of January 31, 2008, since on that date the RO had received a private medical opinion from R.R., M.D., indicating the Veteran should retire, so was no longer employable, because of the severity of his 
service-connected disabilities.  During his September 2013 videoconference hearing before the Board, however, the Veteran argued that the effective date for his award of the TDIU should be much earlier - either March 28, 2003, the date of receipt of his initial claim for this benefit or April 11, 2003, the date he had actually medically retired from his last job.


In the January 2008 private medical opinion from Dr. R.R. used to grant this TDIU claim and assign the existing effective date, it was noted the Veteran had undergone total ankle replacement in January 2002 and April 2007 for his service-connected right ankle disability.  Thereafter, two revision surgeries were performed on this ankle, with the second one occurring in December 2007.  Dr. R.R. indicated the Veteran had undergone "six surgeries on this right ankle."  He concluded the Veteran's service-connected right ankle disability rendered him permanently disabled and, therefore, that he should be considered unemployable due to this ankle disability.

It thus appears that additional medical records concerning treatment of the Veteran's service-connected right ankle disability have not been obtained and associated with the claims file so they, too, may be considered.  In his January 2008 statement, Dr. R.R. indicated six surgeries have been performed on the Veteran's right ankle.  It is unclear whether Dr. R.R. is referring to six surgeries since the first surgery in January 2002 or six surgeries since the conclusion of the Veteran's military service.  Regardless, there is presently only evidence in the file concerning four of the surgeries and the treatments in the aftermath, rather than regarding all six.  The Veteran's service treatment records (STRs) show he underwent an open reduction internal fixation with two screws in March 1979.  Thereafter, post-service treatment records include surgical records for right total ankle arthroplasty performed in January 2002; revision, total ankle replacement on the right side, removal of the previous ankle replacement and insertion of new prosthesis, Achilles tendon lengthening by gastrocnemius recession, and application of external fixation device for distraction purposes performed in April 2007; and fusion right ankle surgery performed in December 2007.  See VA outpatient treatment records dated January 2002 to December 2007.  Furthermore, in conjunction with the January 2008 private medical statement, the Veteran admitted to being treated by Dr. R.R. since January 2002 for his service-connected right ankle disability.  See the January 2008 statement.  Review of the claims file shows that records dated from January to July 2007 from Dr. R.R. of the Tulane University Hospital and Clinic in New Orleans, Louisiana, have been obtained and associated with the claims file.  Since, however, VA has notice of the possible existence of still other 

treatment records that are also potentially relevant to this claim on appeal, VA has a duty to obtain these other records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2014).

A "retrospective" medical opinion also is needed regarding the severity of the right ankle disability in 2003 or thereabouts to, in turn, assist in determining whether an earlier effective date is warranted for the TDIU back to that earlier point in time.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a "retrospective" medical evaluation where there is a lack of medical evidence for the time period being rated).  Several records in the file indicate the Veteran was not working even prior to January 2008, so possibly dating back to 2003, but as it stands there is insufficient evidence addressing the critical question of whether this was owing to his service-connected disabilities alone.  So in this circumstance VA is obligated to obtain this indicated "retrospective" medical opinion to assist in making this important determination.  See Floore v. Shinseki, 26 Vet. App. 376 (2013).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right ankle disability.  After acquiring this information and any necessary authorization, obtain and associate all outstanding pertinent records with the claims file (either the physical or electronic portion of it).

A specific request must be made for all records from the Tulane University Hospital and Clinic in New Orleans, Louisiana.  38 C.F.R. § 3.159(c)(1).

If any identified records are unobtainable (or none exist), the Veteran must be appropriately notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).  

2.  Upon receipt of all additional records, provide the Veteran's claims file to an appropriate clinician for a "retrospective" medical opinion regarding the impact of the Veteran's service-connected disabilities (namely, his right ankle disability but also seizure disorder) on his ability to work in a substantially gainful capacity for the period at issue in this appeal prior to January 2008, so dating back to March or April 2003 or thereabouts.  An actual physical examination is only required if deemed necessary to provide this medical opinion.

The claims file, including especially a copy of this remand, must be made available to the examiner for review and consideration of the pertinent history.

All findings, including especially discussion of the underlying rationale for all opinions expressed or conclusions reached, must be set forth in the report.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction (i.e., back to the effective date requested), send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

